Exhibit 10.07
 
THIS AGREEMENT is made on the       day of                             2008
 
BETWEEN:
 
(1)
SHIRE LIMITED, a company incorporated in Jersey (registered number 99854) whose
registered office is at 22 Grenville Street, St Hellier, Jersey JE4 8PX (the
“Company”); and

 
(2)
«NAMEOFDIRECTOR», of Hampshire International Business Park, Basingstoke,
Hampshire RG24 8EP (the “Director”).

 
WHEREAS:
 
(A) 
The Director is a director of the Company on the date of this Agreement.

 
(B)
The Company has agreed to indemnify the Director, and the Director has agreed to
give certain undertakings to the Company, in each case on the terms of and
subject to the conditions of this Agreement.

 
 
THIS AGREEMENT PROVIDES as follows:

 
1.
INTERPRETATION

 
1.1
In this Agreement:

 
 
(A)
“Associated Company” means any Subsidiary of the Company, any holding company of
the Company (if created) and any Subsidiary of that holding company (if
created);

 
 
(B)
“Companies Law” means the Companies (Jersey) Law 1991;

 
 
(C)
“Subsidiary” means any subsidiary of the Company, as defined in the Companies
Law;

 
 
(D)
references to Clauses and sub-clauses are to clauses and sub-clauses of this
Agreement;

 
 
(E)
use of any gender includes the other genders;

 
 
(F)
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted; and

 
 
(G)
headings and titles are inserted for convenience only and are to be ignored in
the interpretation of this Agreement.

 
1.2
If there is any inconsistency between the provisions of this Agreement and the
provisions of any contract of employment or terms of appointment in effect on
the date of this Agreement between the Director and the Company, the provisions
of this Agreement shall prevail.

 
- 1 -

--------------------------------------------------------------------------------


 
2.
INDEMNITIES

 
2.1
Claims by Third Parties

 
Subject to Clauses 2.2, 2.5 and 2.6, the Company undertakes to indemnify the
Director against any liability suffered or incurred by the Director on or after
the date of this Agreement:
 
 
(A)
in respect of the Director’s acts or omissions (whether before, on or after the
date of this Agreement) while, or in the course of acting as, a director or
employee of the Company or a director or employee of any Subsidiary; and/or

 
 
(B)
which otherwise arise by virtue of the Director holding or having held such
office;

 
in each case, to the extent arising out of or in connection with, directly or
indirectly, any claim, action or proceedings brought against the Director or any
other person by or on behalf of any third party (not being the Company or an
Associated Company) in any jurisdiction in respect of any alleged loss,
liability or damage actually or allegedly suffered by any third party, the
Company or an Associated Company.
 
2.2
Scope of Indemnity for Claims by Third Parties

 
The indemnity in Clause 2.1 shall not apply to any liability incurred by the
Director:
 
 
(A)
to pay a fine imposed in criminal proceedings;

 
 
(B)
to pay a sum payable to a regulatory authority by way of a penalty in respect of
non-compliance with any requirement of a regulatory nature;

 
 
(C)
in defending any criminal proceedings in which he is convicted;

 
 
(D)
in connection with any application made under Article 212 of the Companies Law
in connection with which the court refuses to grant him relief; and

 
 
(E)
unless, in connection with the matters giving rise to the liability, the
Director acted in good faith with a view to the best interests of the Company,
or in connection only with any liability incurred in defending civil proceedings
(regardless of whether the Director has acted in good faith with a view to the
best interests of the Company), judgment is given in favour of the Director.

 
2.3
Claims by or on behalf of the Company or an Associated Company

 
Subject to Clauses 2.4, 2.5 and 2.6, the Company undertakes to indemnify the
Director against any liability incurred by him as a director in defending any
civil or criminal claim, action or proceedings which relate to anything done or
omitted, or claimed to have been done or omitted, by him which are brought
against the Director or any other person by or on behalf of the Company or an
Associated Company.
 
- 2 -

--------------------------------------------------------------------------------


 
2.4
Exclusions from Indemnity for Claims by or on behalf of the Company or an
Associated Company

 
The indemnity in Clause 2.3 shall not apply to any liability:
 
 
(A)
(for the avoidance of doubt) incurred by the Director to the Company or an
Associated Company;

 
 
(B)
incurred by the Director in defending any criminal proceedings in which he is
convicted;

 
 
(C)
incurred by the Director in defending any civil proceedings in which judgment is
given against him; and

 
 
(D)
incurred by the Director in connection with any application made under Article
212 of the Companies Law in which the court refuses to grant him relief.

 
2.5
Funding of Expenditure

 
 
(A)
Subject to the provisions of this Agreement, the Company agrees to loan to the
Director, on an interest free basis, such funds as may be required to meet any
expenditure incurred or to be incurred by him, in defending any claim, action or
proceedings falling within the scope of such claims, actions, or proceedings as
are covered by the provisions of Clause 2.1 and 2.3.

 
 
(B)
Subject to Clause 2.5(C) below, if the Company loans funds to the Director
pursuant to Clause 2.5(A) then such loan shall become due and repayable upon any
conviction of, judgment given against, or refusal of relief to, the Director
becoming final or the claim, action, or proceeding otherwise being settled or
terminating.

 
 
(C)
In the event that the liability to which the loan relates can properly be
discharged by way of indemnity in accordance with Clause 2, the obligation to
repay such loan will be discharged by way of indemnity in accordance with this
Clause 2.

 
 
(D)
For purposes of this Clause 2.5(B), a conviction, judgment or refusal of relief
becomes final:

 
(i)
if not appealed against, at the end of the period for bringing an appeal; or

 
(i)
if appealed against, at the time when the appeal (or any further appeal) is
determined and the period for bringing any further appeal has ended or if the
appeal is abandoned or otherwise ceases to have effect.

 
2.6
Limitations on indemnity

 
Without prejudice to any other rights or remedies which may be available to the
Director, the indemnity granted by the Company to the Director in either Clause
2.1 or Clause 2.3
 
 
- 3 -

--------------------------------------------------------------------------------


 
shall not apply to the extent that it is not permitted by, or consistent with,
law or statute from time to time in force (including, without limitation, the
Companies Law), the memorandum and articles of the Company or the rules and
regulations of any regulatory body.
 
3.
Conduct of Claims and Access to Information

 
3.1
Without prejudice to the sub-clause 3.2, if the Director becomes aware of any
claim, action or demand against him which could give rise to any claim, action
or demand by him against the Company under Clause 2.1 (referred to herein as a
“Third Party Claim”), the Director shall:

 
 
(A)
within 20 days of becoming so aware, notify the Company in writing of the
existence of such Third Party Claim, giving reasonable details in that
notification (or, to the extent that such details are not available to the
Director at that time, as soon as possible thereafter) of the person(s) making
such Third Party Claim, the circumstances leading to, and the grounds for, that
Third Party Claim and the quantum or possible quantum of the Third Party Claim;

 
 
(B)
subject to the Company agreeing to pay the reasonable out-of-pocket expenses of
the Director, give such access to premises, chattels, documents and records to
the Company and its professional advisers as the Company may reasonably request;

 
 
(C)
take such action and give such information and assistance in order to avoid,
dispute, resist, mitigate, settle, compromise, defend or appeal any Third Party
Claim or judgment or adjudication with respect thereto as the Company may
reasonably request;

 
 
(D)
at the request of the Company, allow the Company to take the sole conduct of
such actions as the Company may deem appropriate in connection with any such
Third Party Claim in the name of the Director and in that connection the
Director shall give or cause to be given to the Company all such assistance as
the Company may reasonably require in avoiding, disputing, resisting,
mitigating, settling, compromising, defending or appealing any such Third Party
Claim and shall instruct such solicitors or other professional advisers as the
Company may nominate to act on behalf of the Director in relation thereto but to
act in accordance with the Company’s sole instructions;

 
 
(E)
make no admission of liability, agreement, settlement or compromise with any
person in relation to any such Third Party Claim without the prior written
consent of the Company;  and

 
 
(F)
take all reasonable action to mitigate any loss suffered by him in respect of
such Third Party Claim.

 
- 4 -

--------------------------------------------------------------------------------


 
3.2
In any event, the Company shall be entitled at any stage and at its sole
discretion to settle any Third Party Claim and shall be under no obligation in
this respect to notify the Director of its decision so to settle such Third
Party Claim.

 
3.3
If the Director intends to make a claim, action or demand against the Company
under Clause 2.3 (referred to herein as a “Costs Claim”) the Director shall:

 
 
(A)
promptly notify the Company in writing of his intention to make such a Costs
Claim, giving reasonable details in that notification (or, to the extent that
such details are not available to the Director at that time, as soon as possible
thereafter) of the grounds for that Costs Claim and the quantum or possible
quantum of the Costs Claim;

 
 
(B)
subject to the Company agreeing to pay the reasonable out-of-pocket expenses of
the Director, take such action and give such information and access to premises,
chattels, documents and records to the Company and its professional advisers as
the Company may reasonably request;

 
 
(C)
take all reasonable action to mitigate any loss suffered by him in respect of
such Costs Claim.

 
4.
Notices

 
4.1
A notice under this Agreement shall only be effective if it is in
writing.  Faxes are permitted. E-mail is not permitted.

 
4.2
Notices under this Agreement shall be sent to a party at its address or number
and, in the case of the Company, for the attention of the individual, set out
below:

 
Party and title of individual
Address
Fax number
Company
Attention: Global General Counsel
22 Grenville Street,
St Hellier,
Jersey JE4 8PX
 
with a copy to:
 
Hampshire International Business Park, Basingstoke, Hampshire RG24 8EP
+44 1256 894 710
     
Director
Hampshire International Business Park, Basingstoke, Hampshire RG24 8EP
 



- 5 -

--------------------------------------------------------------------------------


 
4.3
Either party may change its notice details on giving notice to the other party
of the change in accordance with this Clause.  That notice shall only be
effective on the date falling two Business Days after the notification has been
received or on such later date as may be specified in the notice.

 
4.4
Subject to sub-clause 4.5 and without prejudice to sub-clause 4.6, any notice
given under this Agreement shall not be effective until it is received by the
intended recipient.

 
4.5
Any notice which is received by its intended recipient under this Agreement
outside normal working hours in the place to which it is addressed shall be
deemed to have been given at the start of the next period of normal working
hours in such place.

 
4.6
No notice given under this Agreement may be withdrawn or revoked except by
notice given in accordance with this Clause.

 
5.
Remedies and Waivers

 
5.1
No delay or omission by either party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement shall:

 
 
(A)
affect that right, power or remedy;  or

 
 
(B)
operate as a waiver of it.

 
5.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
5.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 
6.
Invalidity

 
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:
 
 
(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement;  or

 
 
(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

 
 
- 6 -

--------------------------------------------------------------------------------


 
7.
No Partnership

 
Nothing in this Agreement and no action taken by the parties under this
Agreement shall constitute a partnership, association, joint venture or other
co-operative entity between the parties.
 
8.
Entire Agreement

 
8.1
This Agreement, the Company’s Articles of Association and, subject to Clause
1.2, any provision of any employment contract or terms of appointment under
which the Director is, or is entitled to be, indemnified by the Company,
constitute the whole and only agreement between the parties relating to the
indemnification of the Director by the Company and the obligations of the
parties in relation to Third Party Claims and Costs Claims.

 
8.2
This Agreement may only be varied in writing signed by each of the parties.

 
9.
Assignment

 
9.1
The Company may at any time assign all or any part of the benefit of, or its
rights or benefits under, this Agreement to any Subsidiary.

 
9.2
The Director shall not assign, or purport to assign, all or any part of the
benefit of, or his rights or benefits under, this Agreement, provided that the
benefit of, and rights under, this Agreement shall ensure to the benefit of, and
be enforceable by, the successors, heirs and personal representatives of the
Director.

 
10.
Confidentiality

 
10.1
Subject to Clause 11.3, each party shall treat as confidential all information
obtained as a result of entering into or performing this Agreement which relates
to:

 
 
(A)
the provisions of this Agreement;

 
 
(B)
any negotiations relating to this Agreement;

 
 
(C)
the subject matter of this Agreement;  or

 
 
(D)
the other party

 
(in each case referred to herein as “Confidential Information”).
 
10.2
Subject to Clause 11.3, each party shall:

 
 
(A)
not disclose any Confidential Information to any person other than any of its
professional advisers and, in the case of the Company, directors and employees
and directors and employees of any Subsidiary who need to know such information
in order to discharge their respective duties;  and

 
 
- 7 -

--------------------------------------------------------------------------------


 
 
(B)
procure that any person to whom any Confidential Information is disclosed by it
complies with the restrictions contained in this Clause as if such person were a
party to this Agreement.

 
10.3
Notwithstanding the other provisions of this Clause, either party may disclose
Confidential Information:

 
 
(A)
if and to the extent required by law;

 
 
(B)
in the case of the Company, if and to the extent required by any securities
exchange or regulatory or governmental body to which the Company is subject or
submits, wherever situated, including (amongst other bodies) the Stock Exchange,
the Jersey Financial Services Commission, the Financial Services Authority or
The Panel on Takeovers and Mergers, whether or not the requirement for
information has the force of law;

 
 
(C)
to its professional advisers, and, in the case of the Company, its auditors and
bankers;

 
 
(D)
if and to the extent the Confidential Information has come into the public
domain through no fault of that party;  or

 
 
(E)
if and to the extent the other party has given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed.

 
Any Confidential Information to be disclosed by either party pursuant to
paragraph (A), (B), (C) or (D) shall be disclosed only after notice to the other
party.
 
10.4
The restrictions contained in this Clause shall continue to apply after the
Director ceases to be a director of the Company, without limit in time.

 
11.
Counterparts

 
11.1
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

 
11.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 
12.
Choice of Governing Law

 
This Agreement is governed by, and shall be construed in accordance with, Jersey
law.
 
 
- 8 -

--------------------------------------------------------------------------------


 
13.
Jurisdiction

 
The courts of Jersey are to have jurisdiction to settle any dispute arising out
of or in connection with this Agreement.  Any proceedings relating to this
Agreement may therefore be brought in the Jersey courts.
 
14.
Process agent

 
14.1
Without prejudice to any other mode of service allowed under Jersey law, the
Director:

 
 
(A)
irrevocably appoints Mourant & Co Secretaries Limited of 22 Grenville Street, St
Helier, Jersey JE4 8PX, as its agent for service of process in relation to any
proceedings before the Jersey courts in connection with this Agreement;

 
 
(B)
agrees that, if a process agent ceases to act as process agent or no longer has
an address in Jersey, it shall appoint a substitute process agent acceptable to
the Company within ten Business Days and to deliver to the Company a copy of the
new process agent's acceptance of that appointment, and failing this, the
Company may appoint another agent for this purpose; and

 
 
(C)
agrees that the failure by a process agent to notify him of any process will not
invalidate the proceedings concerned.

 
14.2
The Company shall send by post to the Director a copy of any document served on
his agent for service of process.  However no failure or delay in so doing shall
prejudice the effectiveness of service of such document or give rise to any
claim by the Director against the Company.

 
IN WITNESS of which this Agreement has been executed and delivered on the date
which first appears on page 1 above.
 
Company
 
 
SIGNED for and on behalf of
 
SHIRE LIMITED
 
)
)
)

 

 
- 9 -

--------------------------------------------------------------------------------


 
Director
 
 
SIGNED by
 
«NAMEOFDIRECTOR»
 
in the presence of:
)
)
)
)
   
………………………………………………………
 
Witness
     
………………………………………………………
 
Address
     



 
CE080650048
 


- 10 -

--------------------------------------------------------------------------------


 


 
Dated
 
, 2008

 
 


 
SHIRE LIMITED
 
 
and
 
 
«NAMEOFDIRECTOR»
 
 
_____________________________________________
 
DIRECTOR’S INDEMNITY
 
_____________________________________________
 
 
 


 
Slaughter and May
One Bunhill Row
London  EC1Y 8YY
 


 


 

--------------------------------------------------------------------------------